DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 28, 2018.  Claims 1-6 are pending at the time of examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “a system”, however, there is no hardware component recited in claim in order to enable the function to be realized. Thus, at best, the claim is a software per se.  Thus, software per se claim is not one of the four statutory categories. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Since the specification does not define the “computer readable medium” in such a way as to reasonably convey that the computer readable medium does not intended to include signal carrier wave.  Therefore, the claim is consider as software per se.  Thus, software per se claim is not one of the four categories of invention.	

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,244,726.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 are directed to 

Instant application				Patent (‘726)
1.  A semantic extraction system comprising: a database of entities available, 
the database entry of each entity having associated with it one or more entity 
attribute text strings, and each entity having associated with it at least one 

more desired entity text strings;  first scoring and retrieval means for 
scoring category strings found in the database against the desired entity text 
strings;  first display means for displaying to the user the category strings 
of highest-scored entities returned by the first scoring and retrieval means;  
second capture means for capturing user input of user's best match category 
strings;  second display means for displaying the entity attribute strings of 
the entities corresponding to the said best match category strings;  third 
capture means for capturing user's ranked attribute text strings;  second 
scoring and retrieval means for scoring entity attribute text strings found in 
the database against the user's ranked attribute text strings;  third display 
means for displaying to the user the entities returned by the second scoring 
and retrieval means;  fourth capture means for capturing the user's selection of one or more entities displayed.

from keywords in a computerized search engine the method comprising: receiving 
from a user a received text string comprising a search input to the search 

performing a lexical search on the received text string using the search engine 
to return search results from a search corpus;  storing in a first database a 
plurality of category descriptions of items potentially responsive to the 
search, each category description comprising two or more item attributes of a 
respective item;  storing in a second database an entity description for each 
of the potentially responsive items, the entity description comprising a value 
assigned to each item attribute of the one or more item attributes;  assigning 
a category attribute quotient for each value assigned to each item attribute, 
and storing each category attribute quotient in an array that is indexed 
against a behavior or characteristic of a class of user regarding the 
respective item attribute: and wherein the category attribute quotient 
comprises a number for each value that determines an ordering of category 
attributes and respective values for display to the user;  scoring each 
category description of the plurality of category descriptions by mapping the 

of lexical matches between the received text string and the item attributes of 
each category description to form a plurality of scored category descriptions, 
wherein each match increases the score of a corresponding scored category 
description;  displaying to the user the scored category descriptions in 
descending order of score based on the number of lexical matches and the 
category attribute quotient;  prompting the user to select a first category 
description of the scored category descriptions wherein the first category 
description corresponds to a selection by the user corresponding to an item 
sought by the user;  receiving a user selection of the first category 
description to generate a selected category description;  displaying to the 
user suggested item attributes based on the category attribute quotient for the 
selected category description;  receiving from the user, in response to the 
displayed suggested item attributes, a selection of a specific order of the 
suggested item attributes of the selected category description;  iteratively 

value or a range of values for each suggested item attribute of the suggested 
item attributes of the selected category description until the user has 
selected one of a preferred value or acceptable range of values for at least 
some of the suggested item attributes;  displaying to the user all user 
selected attribute values in a final order that is based on a relative order of 
selection by the user;  and displaying to the user an organized array of 
matching items from the first database to enable selection by the user of a 
final selected item.








After analyzing the language claim of the claims, it is clear that claims 1-6 of the instant application are merely an obvious variation of claims 1-15 of U.S. Patent No. 8,244,726 B1.  While claims 1-6 of the instant application is slightly broader than claims 1-15 of U.S. Patent No. 8,244,726 B1, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 8,244,726 B1, but indicate that it is merely a subset of the Patent No. 8,244,726 B1. 
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi at al. (US Patent no. 7,805,339 B2) in view of Moss et al. (US 2005/0159974 A1).
As per claim 1, Ashkenazi discloses a semantic extraction system comprising:
entities available, entry of each entity having associated with it one or more entity attribute text strings, and each entity having associated with it at least one category string (Fig. 4, col. 3, lines 45-67, col. 4, lines 1-15, col. 7, lines 8-30);

first display means for displaying to the user the category strings of highest-scored entities returned by the first scoring and retrieval means (col. 9, lines 59-60);
second capture means for capturing user input of user's best match category strings (col. 10, lines 2-9);
second display means for displaying the entity attribute strings of the entities corresponding to the said best match category strings (col. 9, lines 61-65);
third capture means for capturing user's ranked attribute text strings (col. 9, lines 59-61);
second scoring and retrieval means for scoring entity attribute text strings found in the database against the user's ranked attribute text strings; third display means for displaying to the user the entities returned by the second scoring and retrieval means;fourth capture means for capturing the user's selection of one or more entities displayed (col. 6, lines 48-64, 5col. 10, lines 36-55).
Ashkenazi does not clearly disclose a database; first scoring and retrieval means for scoring category strings found in the database against the desired entity text strings.  Moss discloses a database (para. 0070); first scoring and retrieval means for scoring category strings found in the database against the desired entity text strings (para. 0091, 0092, 102). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Ashkenazis’ reference because it would enable the Information Retrieval System more efficient.

As per claim 3, Ashkenazi further teaches wherein the user's desired entity text strings are examined and scored against the likelihood of a particular keyword being an attribute value (col. 4, lines 33-67). 
As per claim 4, Ashkenazi and Moss further teach wherein the category descriptions are proposed to the buyer on the basis of a match found between the buyer's search word and one or more item attribute name(s), AND on the basis of a match found between the buyer's search word and one or more item attribute value(s) (Ashkenazi: col. 6, lines 47-63; Moss: para. 0111). 
As per claims 5 and 6, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a method, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art issued to Mather (US Patent No. 7,430,563) discloses a method of storing data includes receiving instances of data and storing the instances in an entity instance table, allocating a unique identifier to each instance of data received for storage in the entity instance table, such that each instance can be uniquely referred to, and providing a relationship definition table for storing relationship definitions. Each 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 16, 2021